Mr. Justice Farmer, dissenting: I disagree with what is said in the opinion of the court as to the first instruction given for appellee. The instruction informed the jury of matters proper to be considered in determining the weight and credit to be given to the testimony of the witnesses and told them they were not bound to, regard the evidence as preponderating in favor of the side on which the greater number of witnesses testified. The opinion holds iliat because of the latter clause the instruction was erroneous and should not have been given. This holding'is based on the proposition that the number of witnesses testifying on opposite sides is an element to be considered by the jury in determining on which side is the preponderance and that the jury might be led to believe that the number of witnesses was of little or no importance. When the entire instruction is considered it seems very clear to me that there is no valid basis for holding it erroneous. It cannot be questioned that the statement that the jury were not bound to regard the preponderance as in favor of the side on which the greater number of witnesses testified is a correct proposition. The phrase in the instruction condemned states a correct proposition and does not seem to me to convey the slightest intimation that the jury might disregard the matter of number and arbitrarily find the preponderance on the side of the smaller number. To give it that construction seems to me finwarranted. True, a similar phrase in an instruction in.Elgin, Joliet and Eastern Railway Co. v. Lawlor, 229 Ill. 621, was criticised, but in North Chicago Street Railroad Co. v. Wellner, 206 Ill. 272, and McKinnie v. Lane, 230 id. 544, instructions containing substantially the same language were approved. In niy judgment no reasonable inference is warranted by the instruction, considered as a whole, that the number of witnesses testifying was not an element to be considered in determining the preponderance.